IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00234-CV

JASON CORNETT AND SANDRA CORNETT,
                                                              Appellants
v.

WILLIAM WARD,
                                                              Appellee



                       From the County Court at Law No. 1
                             Johnson County, Texas
                          Trial Court No. CC-C20190539


                           MEMORANDUM OPINION


       Appellants, Jason and Sandra Cornett, filed their pro se notice of appeal on July

15, 2019, challenging the trial court’s judgment entered on July 8, 2019, in favor of William

Ward. By letter dated July 23, 2019, the Clerk of this Court notified appellants that the

appeal is subject to dismissal because the original filing fee had not been paid and warned

appellants that the Court would dismiss the appeal unless, within ten days from the date

of the letter, appellants paid the filing fee or obtained indigent status for the purpose of
appeal. Ten days have passed, and appellants have not paid the filing fee for this appeal

or obtained indigent status. Accordingly, we hereby dismiss this appeal. See TEX. R. APP.

P. 42.3(c).




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed August 14, 2019
[CV06]




Cornett, et al. v. Ward                                                            Page 2